DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species 1 from each of Species Groups 1 and 2, in the reply filed on 3/4/2022, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 9 and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, the phrase “the fire-resistant material” lacks antecedent basis. 
Claim 9, the phrase “said external coating” lacks antecedent basis.
Claim 10, the phrase “said fire-resistant interfacial layers” lacks antecedent basis.

Claim 14, the phrase “said facial” lacks antecedent basis. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by USPAP 2008/0095971 to McGee or, in the alternative, under 35 U.S.C. 103 as obvious over USPAP 2008/0095971 to McGee in view of Applicant’s Admitted Prior Art (AAPA) and/or USPN 4,024,310 to Wooler.
Claim 1, McGee discloses a construction board comprising: (i) a foam layer;  (ii) a facer substrate;  and (iii) a fire-resistant interfacial layer disposed between said facer substrate and said foam layer (see entire document including [0001] and [0031]). In the event that it is shown that the applied 
Claim 2, the foam layer is polyisocyanurate or polyurethane foam [0020]. 
Claim 3, the fire-resistant interfacial layer includes a binder and fire-resistant material dispersed within said binder [0021]. 
Claim 4, the fire-resistant material is expandable graphite [0021]. 
Claim 5, the facer substrate is a glass mat ([0017], [0027] and [0031]).
Claim 7, the construction board includes an external coating disposed on said facer substrate opposite said fire-resistant interfacial layer ([0030] and [0031]). 
Claim 8, McGee does not appear to mention the construction board including first and second facer substrates, said first substrate being adjacent to a first planar surface of the foam layer and said second substrate being adjacent to a second planar surface of the foam layer, but AAPA and Wooler each disclose that a foam layer is often sandwiched between two facers and that the facers impact performance of construction boards (page 1 of the current specification and column 1, line 4 through column 2, line 6 of Wooler). Therefore, it would have been obvious to one having ordinary skill in the art to include first and second facer substrates, as claimed, because it is typical and/or to impact performance of the construction board as desired for the intended application. 
Claim 9, said external coating includes a mineral filler dispersed within a binder matrix ([0021] and claim 6 and 7). 
Claim 10, said fire-resistant interfacial layers includes from about 0.5 to about 50 wt. % filler relative to the entire weight of the layer [0022]. 
Claim 11, McGee discloses a construction board comprising: (i) polyurethane or polyisocyanurate foam body having first and second planar surfaces;  (ii) a facer positioned adjacent to said first planar surface of said foam body;  and (iii) a fire-resistant interfacial layer disposed between said facer and first planar surface, where said fire-resistant interfacial layer includes an intumescent material (see entire document including [0001], [0020] and [0031]).

Claim 13, said fire-resistant interfacial layer includes from about 0.5 to about 50 wt. % expandable graphite relative to the entire weight of the layer [0022]. 
Claim 14, said facial includes an external coating layer disposed on a planar surface of said facer opposite said fire-resistant interfacial layer ([0030] and [0031]).

Claims 1-5 and 7-14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by USPN 4,024,310 to Wooler or, in the alternative, under 35 U.S.C. 103 as obvious over USPN 4,024,310 to Wooler in view of USPAP 2008/0095971 to McGee.
Claim 1, Wooler discloses a construction board comprising: (i) a foam layer;  (ii) a facer substrate;  and (iii) a fire-resistant interfacial layer disposed between said facer substrate and said foam layer (see entire document including column 1, lines 4-43). In the event that it is shown that the applied prior art does not disclose the claimed embodiment with sufficient specificity, the invention is obvious because the prior art specifically discloses the claimed constituents.
Claim 2, the foam layer is polyisocyanurate or polyurethane foam (column 1, lines 27-43). 
Claim 3, the fire-resistant interfacial layer includes a binder and fire-resistant material dispersed within said binder (column 2, lines 15-52). 
Claims 4 and 12, Wooler does not appear to mention the fire-resistant intumescent material being expandable graphite dispersed within a binder material but McGee discloses that it is known in the art to construct a fire-resistant intumescent layer with expandable graphite dispersed within a binder material (see entire document including [0021]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use expandable graphite dispersed within a binder material as the intumescent material of Wooler, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics. In re Leshin, 125 USPQ 416.

Claim 7, the construction board includes an external coating disposed on said facer substrate opposite said fire-resistant interfacial layer (paragraph bridging columns 1 and 2 and column 5, lines 28-45). 
Claim 8, the construction board includes first and second facer substrates, said first substrate being adjacent to a first planar surface of the foam layer and said second substrate being adjacent to a second planar surface of the foam layer (column 1, lines 27-43). 
Claim 9, said external coating includes a mineral filler dispersed within a binder matrix (paragraph bridging columns 1 and 2 and column 5, lines 28-45). 
Claims 10 and 13, Wooler does not appear to mention the specific amount of (fire-resistant) filler but McGee discloses that it is known in the art to construct a fire-resistant layer with between about 0.5 to about 50 wt. % filler relative to the entire weight of the layer [0022]. Therefore, it would have been obvious to one having ordinary skill in the art to construct the fire-resistant layer of Wooler with the claimed amount of fire-resistant filler, to provide the desired amount of fire resistance. 
Claim 11, McGee discloses a construction board comprising: (i) polyurethane or polyisocyanurate foam body having first and second planar surfaces;  (ii) a facer positioned adjacent to said first planar surface of said foam body;  and (iii) a fire-resistant interfacial layer disposed between said facer and first planar surface, where said fire-resistant interfacial layer includes an intumescent material (see entire document including column 1, lines 4-43). 
Claim 14, said facial includes an external coating layer disposed on a planar surface of said facer opposite said fire-resistant interfacial layer (paragraph bridging columns 1 and 2 and column 5, lines 28-45).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541. The examiner can normally be reached Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789